 214DECISIONSOF NATIONALLABOR RELATIONS BOARDAmay's Bakery&Noodle Co., Inc.andProduce,Refrigerated&Processed Foods&IndustrialWorkers Local 630,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof America.Cases 21-CA-14187, 21-CA-14214,and 21-CA-14370December10, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn August 4, 1976, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief; the Respondentfiled an answenng brief, and the General Counselfiled a motion to strike portions of the Respondent'sbrief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2The Administrative Law Judge ordered that certainof the discriminatees be placed on a preferentialhiring list based on his belief that the recent U.S.Supreme Court decision ofDeCanas et al. v. Bica etat, 424 U.S. 351 (1976), precluded him from grantingreinstatementwith full backpay to aliens withoutworking papers. The General Counsel excepted to theproposed remedy, arguing that the AdministrativeLaw Judge erred in concluding that theDeCanasdecision authorized the State of California to enforceits law prohibiting the knowing employment of illegalaliens.We agree with the General Counsel andmodify the proposed Order accordingly.The Board consistently has held that illegal aliensare employees within the meaning of the Act and areentitled to the protection of the Act. Aliens withoutworking papers have been permitted to vote and havebeen accorded protection in the exercise of Section 7rights.3 It follows from this line of cases that illegalalienswho are discharged in violation of Section8(a)(3)normally are entitled to the conventionalremedy of reinstatement with backpay.Although the Administrative Law Judge recognizedtheBoard precedents relating to illegal aliens, hedeclined to order reinstatement in this case. Hereasoned that under principles of accommodation theBoard should not order action that would place aparty in direct violation of a valid state law.4 Hefurther concluded that, based onDeCanas,section2805was a valid state law, and therefore theRespondent could not be ordered to reinstate thediscriminatees.Section 2805 of the California Labor Code pros-cribes the knowing employment of aliens "notentitledtolawfulresidenceintheUnitedStates. . . ." The constitutionality of the statute hasbeen challenged in two state court cases. The first,Dolores Canning Co. v. Howard,40 Cal.App.3d 673,115 Cal.Rptr. 435 (1974), was a declaratory judgmentaction brought by a group of employers seeking tohave section 2805 declared unconstitutional and itsenforcement enjoined. The superior court found thatthe statute was unconstitutional and permanentlyenjoined its enforcement. The court of appealsaffirmed the decision, both because it was an attemptby the State to legislate in an area of exclusiveFederal jurisdiction and because it interfered with theFederal scheme of regulation of aliens under theImmigrationand Naturalization Act.The secondcase,DeCanas v. Bica, supra,was anaction brought by farm workers for damages andinjunctive relief against farm labor contractors forviolation of section 2805. The employers demurredon the basis that the statute was an unconstitutionalattempt by the Stateto legislatein a field preemptedby the Federal Government. The superior courtsustainedthe demurrer and dismissed the complaint,and the court of appeals affirmed. The CaliforniaSupreme Court denied review, and the case was thenappealed to the United States Supreme Court.The sole issue on appeal was whether the Immigra-tion and Naturalization Act of 1952, as amended in1965,5 precludedall state regulationof the employ-ment of illegalaliens.The Court held that it did notand reversed and remanded theDeCanasdecision.iWe grant the General Counsel's motion to stake the Respondent'srecitation of events whichhave occurredsince the date of the hearing herein8The AdministrativeLaw Judge inadvertentlyomitted from his recom-mended Order an affirmativeorderto bargain in good faith upon request.Additionally,in par.1(f) of his recommendedOrder, theAdministrative LawJudge used the narrow cease-and-desist language,"in anylike or relatedmanner,"rather than the broad injunctive language, "inanyother manner,"which the Boardtraditionally providesin cases involving serious 8(aX3)discrimination conduct SeeN LR.BvEntwistleMfgCo, 120 F 2d 532,536 (CA. 4, 1941),Electrical Fittings Corporation, a Subsidiary of I-T-EImperial Corporation,216 NLRB 1076 (1975) Accordingly, we shall modify227 NLRB No. 38the recommended Order to require the Respondent to cease and desist fromin any othermanner infringing upon employeesrights andto bargain in goodfaith upon request3SeeHandling EquipmentCorp,209 NLRB 64(1974),Lawrence Rigging,Inc, 202 NLRB 1094 (1973).See alsoDan Logan and J R Paxton, Co-Partners, d/b/a Logan and Paxton,55 NLRB 310 (1944)4Since we disagree with the Administrative Law Judge's interpretation ofthe statusof sec.2805, it is not necessary to the dispositionof this case todecide whether the Board is limited by "pnnciples of accommodation" infashioningremedies for violationsof the Act.581] SC § 1101, et seq (INA) AMAY'S BAKERY & NOODLE CO.However, the Court left open the question of whethersection 2805 was unconstitutional as an obstacle toaccomplishment of the aims of the comprehensiveFederal scheme of regulation of immigration. TheCourt pointed out that, as worded, the statute appearsto conflict with the INA sincesomealiens who arenot entitled to legal residence under the INA arenonethelesspermitted to work. However, the imple-menting regulationsmay remove this conflict, and itis the province of the state courts to construe thestatute inlightof the regulations and determinewhether it conflicts with Federal Law.The current status of section 2805 is thereforeunsettled.There has as yet been no final determina-tion by the -California Supreme Court as to whethersection 2805 is constitutionally valid and can beenforced. To the extent that the decision inDoloresCanningisbased on -the holding that no stateregulation of the employment of illegal aliens ispermissible,it isno longer good law. However, thecourt inDoloresCanningadditionally based itsdecisionon a holding that the statute as construeddid interfere with the Federal scheme. Since that issuewas not before the U.S. Supreme Court, and in factwas expressly left open by the Court, theDoloresCanningdecision and its permanent injunction prohi-biting enforcement of section 2805 appear to remainintact.A conventional reinstatement order thus would notplace the Respondent in clear violation of a validstate statute.Rather, it would return Respondent to aposition in which it had placed itself earlier, and, butfor the illegal discharges, in which it would still be. Ifthere is any risk in that position, it is a risk that theRespondent by its' earlier wrongdoing voluntarilyassumed.Moreover, in the event that the CaliforniaSupreme Court finally determines that section 2805can be enforced, -the Respondent may petition formodification of the Order at the compliance stage.Based on the foregoing, we find that the Adminis-trativeLaw Judge erred in failing to grant theconventional remedy of reinstatement to the discrimi-natees.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-edOrder of- the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Amay's Bakery & Noodle Co., Inc., LosAngeles, California, its officers, agents,successors,and assigns,shall take the action set forth in the saidrecommended Order, as so modified:1.Substitute the following for paragraph 1(f):215"(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act."2.Delete paragraphs 2(b) and (c), substitute thefollowing for paragraph 2(a) and reletter paragraph2(d) as 2(b):"(a)Reinstate Jesus Ayon, Antonio Rodriguez,Manuel Casanova, Francisco Flores, Juan Melesio,Raphael Padilla, Hipolito Rodriguez, Luis Rosales,Jose Rubio, Sagrario Vargas, Miguel Vidrio, and SamVillegas to their former jobs or, if such jobs no longerexist, to substantially equivalent positions of employ-ment, and make them whole for any loss of earningsincurred as the result of being discharged on Novem-ber 17, 1975, or December 4, 1975."3.Insert the following as paragraph 2(c) andreletter the subsequent paragraphs accordingly:"(c) Bargain, upon request, with Produce, Refriger-ated & Processed Foods & Industrial Workers Local630,InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen & Helpers of America, asexclusive representative of employees in the followingunit:"Allproduction and maintenance employees,including bakery, shipping and receiving, andtruckdriversemployed by Respondent at itsfacility located in Los Angeles, California; butexcluding office clerical employees, guards, pro-fessional employees and supervisors as defined inthe Act."4.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD-An Agency of the UnitedStates.GovernmentWE WILL NOT discharge or otherwise discrimi-nate against any employee because of activities onbehalf of Produce, Refrigerated & ProcessedFoods & Industrial Workers Local 630, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America,- or anyother union.WE WILL NOT interrogate employees concerningtheir activitieson behalf of any union.WE WILL NOT threaten to discharge employeesor to make other reprisals for joining or assistingany union.WE WILL NOT promise employees pay increasesin order to discourage their support for any union. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL reinstate Jesus Ayon, Antonio Rodri-quez,Manuel Casanova, Francisco Flores, JuanMelesio,Raphael Padilla,HipolitoRodriguez,Luis Rosales, Jose Rubio, Sagrario Vargas, MiguelVidrio, and Sam Villegas to their former jobs or, ifsuch jobs no longer exist, to substantially equiva-lentpositions of employment, and make themwhole for any loss of earnings incurred as theresult of being discharged on November 17, 1975,or December 4, 1975.WE WILL bargain, upon request, with Produce,Refrigerated& Processed Foods & IndustrialWorkers Local 630, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America, as exclusive representative of employ-ees in the following unit:All production and maintenance employees,including bakery, shipping and receiving,and truckdrivers employed by us in LosAngeles,California;but excluding officeclerical employees, guards, professional em-ployees and supervisors as defined in theAct.unwarranted withdrawal of the Union's recognition asexclusive bargaining representative for such employees.Upon the entire record, including my observation of thewitnesses, and upon consideration of briefs filed by GeneralCounsel and Respondent, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent, a corporation located in Los Angeles,California,manufactures Chinese cookies, pastries, andnoodle products. It annually sells goods and productsvalued in excess of $50,000 to customers in California, eachof which annually purchase and receive, or sell and ship,other goods and products valued in excess of $50,000directly from their suppliers, or to their customers, respec-tively, located outside California. Further, it annuallypurchases goods and products valued in excess of $50,000from suppliers in California, each of which purchased andreceived such goods and products directly from othersuppliers located outside California. I find Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Union is a labororganization within the meaning of Section 2(5).WE WILL NOT in any other manner interferewith,restrain,or coerce employees in the exerciseof rights protected under the National LaborRelations Act.AMAY'SBAKERY &NOODLE CO., INC.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Los Angeles, California, during April 13-15, 1976, based upon charges (and one amended charge)filedon various dates from November 26, 1975, toFebruary 9, 1976, and amended consolidated complaintissued on March 16, 1976, alleging that Amay's Bakery &Noodle Co., Inc., called Respondent, engaged in variousconduct which violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, that on I November 18and December 4 it discharged 12 named employees inviolation of Section 8(a)(3), and that during November itviolated Section 8(a)(5) by failure to bargain collectively ingood faith with Produce, Refrigerated & Processed Foods& Industrial Workers Local 630, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, called the Union, through refusal to sign anassertedly reached agreement, through direct bargainingwith employees of an appropriate unit, and throughIAll dates and named months hereafterare in 1975,unless indicatedotherwise2Nardi hadprepared a handprintedstatementcontemplatingRespon-dent's acknowledgment that cardsso verifiedwere "authentic" and theUnion was recognized as "bargaining representative" of production andH. THE ALLEGED UNFAIR LABOR PRACTICESFactsand DiscussionOn October 28 a number of Respondent's employeessigned authorization cards in the course of an eveningmeeting with Union Business Agents Juan Barra and NickNardi.On October 30 Barra and Nardi appeared atRespondent's place of business and spoke with its vicepresident and part-owner, Jim Hom, claiming to represent amajority of employees and desiring to discuss furthersignificance of the matter. Hom interposed legal counseland on November 5 Barra and Nardi met with AttorneysMichaelChangand Albert C. Lum, the latter serving asprincipal spokesman for Respondent. By arrangement acard check was conducted the following day at CathayBank, whose officer advised that 12 authorization cardswere "verified" upon comparison with 19 W-4 forms as"electing for" the Union. Lum signed an arithmeticalsummation of this information.2On November 10 Barra and Nardi met Lum at his office,presented a recently reached contract with Kwan Lee LungCompany, and offered its terms (other than as to wages) forthe initial contract with Respondent. An hourly rate rangeof $3 to $3.50 for truckdrivers and $2.30 to $2.50 for otheremployees was expressly agreed upon, with further 25-centgeneral hourly increases on anniversary dates of a 3-yearterm. The topic of health and welfare was discussed but notfully concluded since Lion chose to "check into whether ornot hisinsurancecompany ... could come up with apackage similar" as an alternative to the group insurance atmaintenance employees,includingbakery, shippingand receiving, andtruckdrivers.Lum's signatureappearedon this sheetfollowingenclosedwritingwhich separately depictednumericaloutcome of the count. Theplantwide bargaining unitinvolved, fully and formallyphrased in theamended consolidated complaint, is presumptively appropriate AMAY'S BAKERY & NOODLE CO.217Kwan Lee Lung Company which utilized "the Los AngelesPrepackers & Food Processors with Dental Plan included."Barra andNardi met again withLum on November 13 attheDynasty Club where, as testified to by Nardi, Lumagreed to"the L.A. Prepackersinsurance" and furtherdiscussioncommitted the Union to preparation of neces-sary contract documents and Respondent to installation ofa timeclock-.During -November Hom had spoken individually andcollectivelywith employees.JesusAyon testified that onNovember 5 Hom; accompanied by his brother-in-lawVictor Lomeli as translator, approached at Ayon's work-place and said that if he "hadn't signed the Union card" hewould continue to be given work (but at a lower salary).Juan Melesio -testified -that close to this time Horn ques-tioned him about a Union card, stating Melesio would befired if he had signed a card. Also in early November Hornassembledabout 10 employees and, using an employeenamed'Joaquin as translator, stated he did not want theUnion and would "report "illegal" employees to "Immigra-tion."On November 15 Hom spoke individually with aseries of employees using Lomeli as translator. RaphaelPadilla testified that Hom said he didn't want "the Unionto get in" and would "pay us a little bit better." ManuelCasanova testified that during his individual discussionHom expressedsimilaropposition to the Union and said hewould give the same benefits. Hipolito Rodriguez corrobo-rated Padilla and Casanova.On November 17 Ayon and Antonio Rodriguez, bothfortune cookiemakers,were given final paychecks byHorn's father.3 Each employee returned on subsequentdays to ascertainreasonsfor the action from Hom, Jr. Ayontestified that Hom (Lomeli translating) said he "let me go"because of being "the person that had headed the Unionmovement." A. Rodriguez testified that Hom responded tohis requestfor explanation on November 18 by indicatingthe discharge was because he "had signed the card with theUnion people."On December 4 Hom spoke with employees preparing todepart as a group at, quitting time. He stated that thosepossessinga "green card" should return to work normallythe next day, while those without it should return only fortheir paycheck.4 Melesio, Padilla, Casanova, H. Rodriguez,and Sam Villegas testified that they did not attempt furtheremployment with Respondent after December 4 on thebasis of Horn's statement, since none of them possessed agreen card.Hom testified that after the businessagents'visitheaddressed (Joaquin translating) the employees "all togeth-er" andsaiditwas their decision whether to join the Union,however, competition was strong and that consequencewould require him to raise prices. Subsequently aboutNovember 15 he spoke (Lomeli translating) individuallywith employees, reiterating their privilege to decide whetherto unionize,alluding to the recent closing of thesimilarsThe senior Hom is half-owner of Respondent. Ayon testified that part ofthis episode on November 17 was a remark by Hom, Sr. that"no more workwas available 1 because he had problems with the Union."4The meaning of vernacularly known "green card(s)" is discussed inHandling Equipment Corp.,209 NLRB 64, 65 (1974), in terms of basicsignificance as the showingof U.S.Immigration and Naturalization Servicepermission that a particular alien may lawfully hold employment.Also seeMonarch Tape Duplicating,205 NLRB 520,524 (1973).Nam Wah business, and offering to "match what thecurrent Union wages be if we have to." Still later he learnedfrom private sources of a continuing national concern withthe entry of illegal aliens and determined on this basis (inagreement with his father), "to take care of this matter."In March Respondent had purchased two fortune cookie-making machines (with related automatic folding ma-chines) on "eight to nine months" quoted delivery. Homtestified that on "two or three" occasions he informed Ayonand A. Rodriguez of this intention, which he perceived as achange no longer requiring job skills in making thisproduct. He consequently discharged them, and for a fewweeks time purchased fortune cookies from an outsidesource as installation of new equipment progressed.Respecting the issue of recognition, General Counselcorrectly argues that doctrine ofFred, Snow, Harold Snowand Tom Snow d/b/a Snow & Sons,134 NLRB 709 (1961),controls. The Union's business agentswere channeled toRespondent's legal counsel and upon amicable arrange-mentsan impartial functionary of the latter's choiceconfirmed the requisite majority showing. Respondent'ssubsequent position, manifested in a letter dated November21 from Lunt to the Union, that doubts had arisenconcerning the employees' desires, is without reasonablevalidity under circumstances of the previously freely chosenroute. Respondent's further contention that Lum's actionswere of a nonagency character is rejected as actual agency,without supportive reference to statutory agency underSection 2(13) of the Act, was exhibited in dealings at theplace where card check was made Lum's written conces-sionof the configuration toward majority showing onlycements this conclusion further. Accordingly, the allegedexclusive representative status of the Union has been shownfrom the evidence. SeeSnow et at. v. N.L.RB.,308 F.2d 687(C.A. 9, 1962), enfg. 134 NLRB 709 (1961);Kellogg's Inc.,d/b/a Kellogg Mills,147 NLRB 342 (1964), enfd. 347 F.2d219 (C.A. 9, 1965);Harding Glass Industries, Inc., etc.,216NLRB 331 (1975).Testimony respectingwhetherRespondent reachedagreement on contract terms, in the manner contemplatedin Section 8(d) of the Act, was given by Barra and Nardi.The latter's was more detailed and traced happenings at thetwo meetings perceived by the business agents as negotiat-ing sessions.5Nardi testified that initial discussion withLum traversed all subjects of the Kwan Lee Lung contract,as to each of which (excepting insurance) agreement wasreached via expressly articulated assent on behalf ofRespondent. The second discussion looking to contractagreement was for the limited purpose of "find[ing] outabout" how Respondent would carry employee groupinsurance.Although facts that relate to this issue areuncontradicted, the evidence as a whole does not showrequisitemeeting of the minds as to-create an identifiablecollective-bargaining agreement. It must be accepted thatLute functioned with adequate apparent authority to bind5Respondent's statement of position on this issue,submitted in lieu ofevidence,contends that Lum served only within authority to "informallymeet with the union representatives [and] discuss possible contractualterms." In this process it is here denied that "any specific contractual terms[were ] agreed upon between employer's attorney and the union representa-tives." 218DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent,subject only to disclosed conditions. Barraand Nardi differ in their perception of whetherlimitingqualifications existed. Barra understood that any proposedagreement"had to [be shown] to Hom," while Nardiviewed Lum's capacity as generally "representing thecompany." But beyond this matter, there is inadequateshowing that thewholly integrated languageof a contractdocument was ever agreed upon. Nardi depicts unresistingacceptance of the full Kwan Lee Lung contract, and it is hisversion that would support a finding of an 8(d) typeagreement.However, his testimony is belied both bytangible documentary content and by Barra's version of thefacts.Nardi claimed agreement (among all other matters)on the subject of holidays, yet he demonstrated suchinsufficient grasp of the Kwan Lee Lung contract itself inthis area as to misstatethe holidays there in effect.Moreimportantly, Barra could not identify the holidays suppos-edly agreed upon and described discussion only in thevague senseof being "modeled . . . more or less" on theKwan Lee Lung document. Most telling of all isBarra'stestimony that he "took it for granted" that Lum would sign"after having the language finalized." In this circumstanceof ambiguity respecting precisely what was being agreedupon,with the indication that actual substantive andconnective phraseology was yet to be scrutinized, it isunrealisticto conclude that a collective-bargaining agree-ment as thatbasic tool of the labor-managementprocess isknown and understood was effectively reached through thisbrief course of superficial dealings. Cf.J.W. PraughtCompany,212 NLRB 482 (1974). This conclusion is reachedwith awarenessof a passage in Lum's November 21 letterthat contractual terms "appeared reasonable to my client,"since thisdoes not intrinsically constitute unequivocalagreementand the quoted language was purely tangentialto primary purposes of this communication.Issuesof this case relating to 8(a)(1) and (3) allegationsare susceptible to confident resolution. The testimony ofGeneral Counsel's witnesses as detailed above is convinc-ing,mutually consistent, and worthy of general credible-ness respectingHorn's remarks to employees.6 Horn'stestimonial denials were extremely unreliable in nature and,6 I disregardAyon's recollection concerningthe "lower salary" qualifica-tion to continued employment(ifnot having signed a union card) asprobable misperception of verbal meaningIn addition I expressly creditMelesio as to Horn's nontranslatedthreat of dischargesince Hom claimedminimal ability to make himself understoodto employeesnotwithstandinglanguage barriersrNone of thistestimonyestablishes, as separatedoctrinalmatters, thatHom engaged"indirect bargaining"with employees or "created theimpression" of surveillance of employees'union activities,as alleged in par.I I and 16, respectively,of theamended consolidated complaint I thereforefind that sufficient evidence insupport ofthese allegations is not present andappropriate partial dismissal is warrantedCf.Romo Paper Products Corp.,208 NLRB664 (1974),BertonKirshner,Inc,209 NLRB 1081 (1974)Furthermore,the wage increasesallegedly "granted .to discouragesupport for the Union" (par 18 of theamended consolidated complaint)occurredaround earlyNovember,but wereinconclusively shown from thetestimony as related to organizing activities in progress at the time However,a threat of reprisal is present;namely that of giving notification to theImmigration Service strictlyfor thereasonthat employeesespoused theUnion. InMike Yurosek & Sons,225 NLRB No 20(1976) theBoard statedits belief that"illegal aliensnaturallyexperience some fear of detection anddeportation as a consequenceof theirunauthorized presence in the U.S," inholding that"circumstancesof this casein the lightof theentire record"warranted overruling an objection to electionconduct groundedin threats tomore importantly, neither translator testified on behalf ofRespondent.The upshot is that testimony respectingInterrogation,threats,and unlawful promises was essential-ly uncontradicted. Thus General Counsel established thatRespondent interrogated Melesio about his signing a card,threatened both Ayon and Melesio for such signing, andpromised pay increases to several employees comparable towhat they might expect in the course of collective represen-tation.7 In this context, plus a specific showing of animus, Ifind that Respondent discharged employees for the particu-lar reason that they had solicited representation from thegroupings are wholly pretextual.This conclusion is lent substantial support by credibletestimony of Ayon and A. Rodriguez that Hom admittedunlawful reasons, plus A. Rodriguez recalling Horn's fatherhad predicted the very consequence through a remarkearlier in November that for having "already signed" hewould "get us laid off."8 Finally, the November 17discharges were premature in terms of installation sequencefor new machinery and, more significantly, not revokedupon abrupt termination of numerous employees onlyseveral weeks later based on the request for green cards.Ayon and A. Rodriguez each had upwards of 7 years'service with Respondent and were presumptively satisfacto-ryworkers and clearly capable of adaptation to otherproduction tasks had Respondent been free of intention toexclude them from further employment for seeking repre-sentation by the Union. The group terminations of Decem-ber 4 were patently discriminatory, effected in a growingatmosphere of coercive conduct and demonstrated hostilityto the desires of an employee majority. Horn's contraryexplanation is wholly rejected as self-serving fabrication,designed only to attempt concealment of actual motivatingreasons that caused him to confront alien employees with ademand for documentation that would not otherwise havearisen .9CONCLUSIONS OF LAW1.The Union,atalltimessinceNovember 6, hasrepresented a majority of employees in an appropriate unitcause deportation of certain employees. Respondent's conduct here, con-trasted with the free(election) choice rationale ofYurosek,was in deliberate"exacerbat[ion]" of such fears with intent and effect of violating Section8(a)(1)8While the father was not formally alleged to be Respondent's supervisorand agent, the current ownership configuration and coordinated decision-making between him and his son may properly be considered in determiningthat pretextual action was engaged in by the latter9California Labor Code §2805(a), effective March 24, 1972, providesthat "No employer shall knowingly employ an alien who is not entitled tolawful residence in the United States if such employment would have anadverse effect on lawful resident workers " Secs (b) and(c) set forth penaltyand enforcement provisions. At this point in time,§2805 had beencontrollingly interpreted as unconstitutional.While not necessarily disposi-tive of the posture to be assumed by a prudent employer respecting alienemployees,such adjudication at least neutralized the consequences ofotherwise"knowing employment[etc 1 " It suffices to summarize this aspectwith the view that total circumstances, including the timing of conduct onDecember 4 that would naturally result in elimination of undocumentedalien workersjust as Respondent was heightening efforts to shake loose fromtheUnion'sprospective implementation of representational rights, makethese terminationsfully aspretextual as earlier ones concerning specialtyemployees AMAY'S BAKERY & NOODLE CO.consisting of all Respondent's production and maintenanceemployees,includingbakery,shipping and receiving, andtruckdrivers,but excluding office clerical employees,guards,professional employees and supervisors as definedin the Act.2. - Respondent,by interrogating employees concerningtheir activities on behalfof the Union,by threatening todischarge employees or make other reprisals in order todiscourage-their joining or assistingthe Union, and bypromisingwage increases in order to discourage employeesfrom supportingthe Union,has engaged in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(6),and(7) of the Act.3.Respondent,by discharging certain employees onNovember-17 and December 4 becausetheyengaged inprotected,concertedactivities on behalf of the Union, hasengaged in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(3) and 2(6) and (7) ofthe Act.4.Respondent,by refusing to recognize the Union asexclusive collective-bargaining representative of employeesin the unit defined in paragraph 1 above,has engaged inunfair labor practicesaffectingcommerce within themeaning-of Sections 8(a)(5) and 2(6) and(7) of the Act.5.Respondent has not violatedthe Act in anyrespectother than as specifically found.REMEDYRemedial aspects of this case must be treated on twoplanes. The first is scope of matters litigated respecting thealleged discriminatees named in the amended consolidatedcomplaint. Five (Francisco Flores, Luis Rosales, JoseRubio, Sagrario Vargas, and Miguel Vidrio) did not testifywith General Counsel, explaining they "were unavailable... and did not receive the subpoenas" since the "where-abouts" of each was unknown.General Counsel asserts thateach was discharged on December 4 in the same manner asother alien employees without green cards. Given back-ground matters of record, there is a proper basis to agreewith General Counsel's position. The missing five werenamed in a first amended charge filed on January 26, 1976,in time to be included in the original complaint datedJanuary 29, 1976. This complaint was formally answered onMarch 2, 1976, by admission,inter alia,that all persons ofthen paragraph 12 (amended to become par. 13 withaddition of Villegas' name) had been discharged on orabout December 4 and not thereafter reinstated. In curingthe lack of formal answer to, amended consolidatedcomplaint, Respondent's amendment of record at hearingmade no modification to the prior admission in this regard.Noting that Hom remembered "asking all my employees toshow their green card" and that supporting evidenceindicatescomplete dissemination of the request, it isbelievable that the missing five were an integral part ofgroup dynamics on December 4 and immediately subse-quent days. Thus, I include them within the scope of 8(a)(3)violations established' here and, extend them the sameremedy as attaches to each undocumented alien that didtestify.Concerning the second general branch, much emphasishas been placed onLawrence Rigging, Inc.,202 NLRB 1094219(1973), andHandling Equipment Corp.,209 NLRB 64(1974), as authority to extend customary remedial relief inthismatter.However,neither case is suitable to analysis ofthe issue. InLawrence Riggingthe Board dealt with thesituation of an alien working in New York State during1971 on student visa but not possessing a greed card, byholding that nothing in the Act would warrant his denial ofemployee status within the Act'smeaningas eligibility ofaliens to vote in a Board election"iswell established." Insupport of the conclusionAmerican Smelting and RefiningCompany,102 NLRB 1489, 1493 (1953), was cited. ActuallyAmerican Smeltingisa consolidated representation casedevoid of the topic, whereas the succeeding case of thatvolume,Morris Seidmon,Goldie Seidmon,HarryHenkin andLeonard Seidmbn, d/b/a Southwester Co.,102 NLRB 1492(1953),was presumably the intended reference. InSouth-wester Co.a contention that employed citizens of Estoniashould be excluded from a representation proceeding as"enemy aliens" was summarily overruled. As toHandlingEquipment,a major factual aspect of that case related todischarge of 12 employees for failure to produce greencards upon request, the prompt reinstatement of 7 whenthis condition was fulfilled, and the subsequent reinstate-ment of an additional 4 even without the production ofsuch cards (a 12th person was not further involved). In thiscontext "official notice" was taken of both CaliforniaLabor Code §2805 andDolores Canning Co., Inc., et al. v.Milias,as at that time a decision given July 24, 1972, by theLos Angeles Superior Court in Case C-16928 to the effectthat- §2805was unconstitutional.The Administrative LawJudge inHandling Equipmentsifted certain speculativepossibilities concerning the sequence of events in his caseand, in the course of finding that none of the 12 dischargeswere discriminatorily motivated, found these persons to be"employees"withinthemeaning of the Act withoutreaching "the question whether [they] are entitled to theprotection of the Act." The Board adopted the recommend-ed Order ofHandling Equipment,adding its express assentto finding that the 12aliens were employeesby statutorydefinition, but concluding separately, based onLawrenceRigging,thathad they been unlawfully discriminatedagainst protection of the Act was available. In truth, bothLawrence RiggingandHandling Equipmenthave limitedsignificance since neither deals squarely with the questionpresented here.It ismore illuminating to point out thatoriginating rationale of the Board in this general area isfound inLogan and Paxton,55 NLRB 310 (1944), where aDirection of Elections was footnoted as follows:While no directissue wasmade at the hearings as tothe inclusion in the units of non-citizen employees andtheir eligibility to participate in the elections, it isevident from the record that such an issue may arise atthe time of the elections. The Act does not differentiatebetween citizens and non-citizens.In order to effective-lycarryout the purposes of the Act, we conclude thatno distinction should be drawn on such a basis [citationomitted].Non-citizenship of an employee shall not,consequently, constitute a disqualification for participa-tion in the elections. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe ultimate issue is whether the recentDeCanascaseaffects disposition here.10 I conclude that it does.DeCanaswas an action arising in California by immigrant migrantfarmworkers against farm labor contractors alleging contin-uing refusal to employ due to a surplus of labor resultingfrom defendants' knowing employment, in violation of§2805(a), of aliens not lawfully admitted to residence in theUnited States. The Superior Court dismissed and theCalifornia Court of Appeal affirmed, holding the §2805 wasan attempt to regulate conditions for admission of foreignnationals and therefore usurped an exclusively Federalarea. The Supreme Court of California denied review. Onappeal the U.S. Supreme Court treated fundamentaldoctrines of Federal preemption, discussed congressionalintent relative to immigration legislation, analogized sub-ject areas touching employment and decided, while noting"questionsof construction of §2805(a) [yet Ito be settled bythe California courts," that it sufficed to reverse as error theholding which "precluded any state authority to regulatethe employment of illegalaliens."The opinion footnoted anassumption,arguendo,that in the context of litigationterminology "illegal aliens," the prohibition of §2805 wouldapply only "to aliens who would not be permitted to workin the United States under pertinent federal laws andregulations."The Court emphasized this point was an issueopen to appropriate "correct construction" by the statecourts on remand. Related toDeCanasisDolores CanningCo., Inc. v.Howard,40 C.A. 3d 673; 115 Cal. Rptr. 435(decided July 17, 1974, on appeal from No. C-16928). InDolores Canningthe court affirmed, holding §2805 unconst-itutionalbecause INA (Immigration and Nationality Act of1952 as amended in 1965 - 8 U.S.C. § 1101,et seq.)isanexpressionof congressional judgment that state action besubordinated to uniform Federal regulation in mattersaffecting employment of aliens and nonimmigrants andbecause thisstatelegislation encroached upon and inter-fered with a comprehensive regulatory scheme enacted byCongress in the exercise of its exclusive power overimmigration The court of appeal, in agreeing with the trialcourt, expressly declined to treat the statutory phrase "notentitled to lawful residence" to mean the same as "illegalalien."A decision of further significance isAlonso v. Stateof Cal fornia,50 C.A. 3d 242; 123 Cal. Rptr. 536 (1975).Here bothDoloresCanningandDeCanaswere eachdistinguished on grounds that plaintiff Alonso, admittedlyan alien,had been collaterally found to be illegally in thecountry.Demal of unemployment compensation benefitsbecause plaintiff was not "available for work" was affirmedon grounds that an unlawfully present alien is without usualconstitutional rights and the statute under which benefitswere sought is in harmony with Federal legislation pertain-ing to immigration. The court traced a "common thread"running through U.S. Supreme Court cases involving aliensiiDeCanas et at v Bica et al,424 U S. 351 (1976)11A period of 2 years in length is chosen because it reasonably constitutesan adequate period for governmental implementations under §2805, withpractical limitation on the future extent to which such a conditionalobligation must runi2The date of March I, 1976, is chosen to cut off backpay for the 10employees in recognition of a 4-day periodfollowing decision reasonablynecessary for adviceof U S.Supreme Court action inDeCanasto bedisseminated,during which time the discrimmatees otherwise would haveand found it to be the factor of"lawfully resident"(emphasissupplied)aliens;holding thatan alien"unlawfully"in thecountry "has no right to work."The composite significance ofjudicial and administrativelaw holdings in the area dictates a result highly limiting ofordinary remedialentitlement. It is not enough to rely ondoctrine that aliens generally have been accorded thestanding of employees within meaning of the Act. What istruly involved is a more fundamental matter of accommo-dation within the Federal system. At present, based onDeCanas,the State of California is authorized to enforce§2805. The "questions" noted by the U.S. Supreme Courtfor future refinement do not affect basic enforceability. It iscontrary to the principle of accommodation for Boardprocesses to order action that would directly violate statelaw. The preferred approach is to acknowledge valid stateauthority in this regard, preserving only insofar as possiblethepreventative benefits of relief favoring unlawfullydischarged employees. SeeStein Printing Company, 204NLRB 17 (1973). Cf.National League of Cities v. Usery, 44LW 4974, 22 WH Cases 1064 (decided June 24, 1976) 23WH Cases 38 (1977);EmeraldMaintenance, Inc.,188NLRB 876 (1971). Accordingly, for the 10 employeesnamed in paragraph 13 of the amended consolidatedcomplaint, I shall fashion a requirement that Respondentplace them on preferential hiring status, for a period of 2years, reinstating them to their former or substantiallyequivalent positions immediately upon condition that atany time during such period it shall become lawful to doso.itHaving found that Respondent has engaged in certainunfair labor practices affecting commerce, I shall furtherrecommend that it cease and desist therefrom, that itreinstateAyon and A. Rodriguez to their former orsubstantially equivalent positions and make them wholefrom being discharged, that it make whole an additional 10discharged employees for losses until March 1, 1976, that itrecognize and, upon request bargain, with the Union, andthat it post an appropriate notice.12 Backpay due employ-ees shall be computed as provided in F. W.WoolworthCompany,90 NLRB 289 (1950), andIsisPlumbing &Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 13Respondent,Amay's Bakery & Noodle Co., Los Angeles,California,Inc., its officers, agents,successors, and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees to discourage protected,concerted activities forenjoyed a continuing right of reinstatement Because a substantial number ofpersons affected by this remedy are Spanish spealung, the notice shall also beprinted in that language SeeMonarch Tape Duplicating,205 NLRB 520i3 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes AMAY'S BAKERY & NOODLE CO.the purpose of collective bargaining or other mutual aid orprotection,or to discourage membership in Produce,Refrigerated& Processed Foods & Industrial WorkersLocal 630, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, or anyother labor organization.(b) Interrogating employees concerning their activities onbehalf of the Union.(c)Threatening employees with discharge and otherreprisals in order to discourage them from joining orassistingthe Union.(d) Promising wage increases to employees in order todiscourage their support for the Union.(e)Refusing to bargain collectively with the Union asexclusiverepresentative of the following unit:All production and maintenance employees, includingbakery, shipping and receiving, and truckdrivers em-ployed by Respondent at its facility located in LosAngeles, California; but excluding office clerical em-ployees, guards, professional employees and supervisorsas defined in the Act.(f)Inanylikeor related manner interfering with,restraining,or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a) ReinstateJesus Ayon and Antonio Rodriguez to theirformer or substantially equivalent positions of employmentand make them whole foranyloss of earnings incurred asthe resultof being discharged on November 17, 1975.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant221(b)PlaceManuel Casanova, Francisco Flores, JuanMelesio,Raphael, Padilla,Hipohto Rodriguez, Luis Ro-sales,Jose Rubio, Sagrario Vargas, Miguel Vidrio, and SamVillegas on a preferential hiring list for a period of 2 yearsand, at anytime duringthat 2-year period thatit becomeslawful to do so, reinstate them to their former or substan-tially equivalent positions of employment.(c)Make whole the 10 individuals named in paragraph2(b) above for any loss of earnings incurred by them fromDecember 4, 1975, to March 1, 1976.(d) Preserve and, upon request,makeavailable to theBoard or its agents, for examinationand copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Los Angeles, California, facility copies ofthe attachednotice marked"Appendix." 14 Copies of saidnotice, in both English and Spanish, on forms provided bytheRegionalDirector for Region 21, after being dulysigned by Respondent's authorized representative, shall beconspicuously posted by it immediately upon receipt andbemaintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that such notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "